DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments received on 11/20/2020 in which claims 1, 8 and 19 are amended, claims 1, 8 and 19 are independent claims. New added claims 23-25. Claims 2-4 and 14-15 have been cancelled. Claims 1-2, 5-13 and 16-25 have been examined and are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 19-22 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusumi (US 6,228,755 B1; hereinafter ‘Kusumi’).
Regarding independent claim 1, Kusumi’s Fig. 5A-6D discloses an interconnect structure, comprising:
a first inter-metal dielectric (IMD) layer (10, col 12 lines 1-6); 
a damascene structure (single damascene lower wiring pattern 12, col 12, lines 1-6) embedded in the first IMD layer (10);


a dielectric block (44, col 12 lines 7-15) embedded in the second IMD layer (16) and having a different etch selectivity (44 is formed from Silicon Nitride, col 12, lines 6-15) than the second IMD layer (16 is formed from a Silicon Oxide, col 12 lines 23-30) (Note: different material for dielectric block 44 and second IMD layer 16 having different etching selectivity), wherein a top surface of the dielectric block (44) is in contact with the second IMD layer (16), the dielectric block (44) is over and vertically overlaps a first portion of a top surface of the damascene structure (see Fig. 6D), and the second IMD layer (16) is over and vertically overlaps a second portion of the top surface of the damascene structure (see Fig. 6D: and
a metal via (conductive material is deposited in the connection hole 24, col 13, lines 9-12) in the second IMD layer (16/21), through the dielectric block (44), and electrically coupled to the damascene structure (single damascene lower wiring pattern 12).
Regarding claim 7, Kusumi’s Fig. 5A-6D discloses the interconnect structure of claim 1, wherein 
the dielectric block (44 comprising Silicon Nitride (7-8 dielectric constant)) has a higher dielectric constant than the IMD layer (16/21 comprising Silicon dioxide (3.9 dielectric constant)). (Note: It is obvious the silicon nitride having dielectric constant higher than dielectric constant of silicon dioxide).
Regarding independent claim 19, Kusumi’s Fig. 6A-6D discloses a method, comprising:
forming a dielectric block (48, col 12 lines 31-39) over a portion of a damascene structure (where is conductive material is deposited in the connection hole 24, col 13, lines 9-12), while remaining another portion of the damascene structure free from coverage by the dielectric block (48), wherein the dielectric block (48) tapers away from the damascene structure (where is conductive material is deposited in the connection hole 24, see Fig. 6A-6D);
forming an inter-metal dielectric (IMD) layer (16/21, col 12, lines 23-30 and 40-46) over the dielectric block (a part of layer 21 of 16/21 formed over 48);
after forming the dielectric block (48), etching a via opening (where is conductive material is deposited in the connection hole 24, see Fig. 6A-6D) in the IMD layer (16/21) and over the dielectric block (48), wherein the dielectric block (48) has higher etch resistance (48 (silicon nitride), col 12, lines 31-39) to the etching the via opening (hole 24 by etching layer 16 (silicon oxide)) than the IMD layer (16/21);
etching an opening (where is wiring trench 26 has been form, col 13, lines 4-8), in the dielectric block (48) and under the via opening to expose a portion of a top surface of the damascene structure (see Fig. 6C-6D); and
forming a metal via (conductive material is deposited in the connection hole 24, col 13, lines 9-12) in the via opening (24) and the opening (where is wiring trench 26 has been form).
Regarding claim 20, Kusumi’s Fig. 5A-6D discloses the method of claim 19, wherein forming the dielectric block (48) comprises: 
forming an etch stop layer (48, see Fig. 6A) over an entirety of the damascene structure (where is conductive material is deposited in the connection hole 24); and
patterning the etch stop layer (48, see Fig. 6B-6C) to form the dielectric block (48, see Fig. 6D).
Regarding claim 21, Kusumi’s Fig. 5A-6D discloses the interconnect structure of claim 1, further comprising:
a first metal line (upper part 26, Fig. 6D) embedded in the second IMD layer (16/21, see Fig. 6D) and in contact with the metal via (top part of 24, Fig. 6D); and
a second metal line (lower part 26. Fig. 6D) embedded in the second IMD layer (16/21, see Fig. 6D), wherein a portion of the damascene structure (single damascene lower wiring pattern 12, see Fig. 6D) directly under the second metal line (lower part of 24, see Fig. 6D) is free of the dielectric block (44).
Regarding claim 22, Kusumi’s Fig. 5A-6D discloses the interconnect structure of claim 1, further comprising: 
a first metal line (upper part 26, Fig. 6D) embedded in the second IMD layer (16/21, see Fig. 6D), wherein the dielectric block (44) is directly under the first metal line; and
a second metal line (part of 26. Fig. 6D) embedded in the second IMD layer (16/21, see Fig. 6D), wherein the dielectric block (44) is further directly under the second metal line (part of 26. Fig. 6D) and wherein a portion of the damascene structure (lower wiring pattern 12, see Fig. 6D) between the dielectric blocks directly under the first and second metal lines is free of the dielectric block (see Fig. 6D).
Regarding claim 24, Kusumi’s Fig. 5A-6D discloses the interconnect structure of claim 1, further comprising:
a metal line (part of 26, Fig. 6D) in the second IMD layer (16/21) and vertically overlapping the damascene structure (single damascene lower wiring pattern 12, Fig. 6D), wherein the top surface of the damascene structure is spaced apart (lower part 24 between 26 and lower wiring pattern 12) from the metal line (part of 26, Fig. 6D).
Regarding claim 25, Kusumi’s Fig. 5A-6D discloses the interconnect structure of claim 24, wherein the second IMD layer (lower portion layer 21 of the second IMD layer 16/21) is between the metal line (part of 26, Fig. 6D) and the top surface of the damascene structure (top surface of lower wiring pattern 12, Fig. 6D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kusumi (US 6,228,755 B1; hereinafter ‘Kusumi’), in view of Yew (US 5,801,094; hereinafter ‘Yew’).
Regarding claim 5, Kusumi’s Fig. 5A-6D discloses the interconnect structure of claim 1, but does not teach wherein 
the dielectric block and the metal via taper in opposite directions.
However, Yew shows a tapered via hole in figure 20. The taper via gives a tapered sidewall around via.  The language “opposite directions” doesn’t specify which way is in opposite directions.  Therefore, any the dielectric block and the metal via taper can be considered taper in opposite directions.
Therefore it would have been obvious, in the device of Kusumi, to have the dielectric block and the metal via taper in opposite directions to enable better contact resistance and reliability. Dielectric block and the metal via holes well known at the time for improving via connection resistance and reliability. 
Regarding claim 6, Kusumi’s Fig. 5A-6D discloses the interconnect structure of claim 1, wherein 
a metal line (upper part 26, see Fig. 6C-6D) over the metal via (lower part 24, see Fig. 6D),
Kusumi does not teach
the dielectric block and the metal line taper in opposite directions.
However, Yew shows a tapered via hole in figure 20. The taper via gives a tapered sidewall around via. The language “opposite directions” doesn’t specify which way is in opposite directions.  Therefore, any taper of the dielectric block and the metal line tape can be considered taper in opposite directions.
Therefore it would have been obvious, in the device of Kusumi, to have the dielectric block and the metal line taper in opposite directions to enable better contact resistance and reliability. Dielectric block and the metal line tape well known at the time for improving the dielectric block and the metal line connection resistance and reliability. 
Claims 8-12 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kusumi (US 6,228,755 B1; hereinafter ‘Kusumi’), in view of KIM (US 2016/0343660 A1; hereinafter ‘Kim’).
Regarding independent claim 8, Kusumi’s Fig. 5A-6D (see examiner mark-up Fig. 6D below) discloses an interconnect structure, comprising:
a first inter-metal dielectric (IMD) layer (10, col 12 lines 1-6);
a metallization layer (wiring pattern 12 (left side, see examiner mark-up Fig. 6D below, col 12, lines 1-6) in the first IMD layer (10);
a first dielectric block (44 left side, see examiner mark-up Fig. 6D below, col 12 lines 7-15)  over the metallization layer;
a second IMD layer (16/21, col 12, lines 23-30 and 40-46) surrounding the first dielectric block (44 left side) and in contact with a top surface of the first dielectric block (44, see Fig. 6D);
a first metal via (conductive material is deposited in the connection hole 24 left side, see examiner mark-up Fig. 6D below, col 13, lines 9-12) in the second IMD layer (16/21), the first metal via penetrating through the first dielectric block (44) and electrically connected to the metallization layer (wiring pattern 12);
a second metal via (conductive material is deposited in the connection hole 24 right side, see examiner mark-up Fig. 6D below, col 13, lines 9-12) in the second IMD layer (16/21); and
a second dielectric block (44 right side, see examiner mark-up Fig. 6D below, col 12 lines 7-15) surrounding the second metal via (conductive material is deposited in the connection hole 24 right side, see examiner mark-up Fig. 6D below), the first and second dielectric blocks being arranged horizontally in a spaced apart manner (see examiner mark-up Fig. 6D), and the first and second dielectric blocks (44 left/right side) are over and vertically overlap the metallization layer (wiring pattern 12 (left/right side, see examiner mark-up Fig. 6D below). 
Kusumi does not explicitly discloses
wherein the second dielectric block is thinner than the first dielectric block, 
Kim’s Fig. 8 discloses the second dielectric block (130 (surrounding the second metal via 175 (right side), see Fig. 8, [0032 and 0047]) is thinner than the first dielectric block (130 (surrounding the first metal via 175 (left side), see Fig. 8, col 3, [0032 and 0047),
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Kim to teachings of Kusumi such as applied the etch stop layers 130 of first metal via 175 (right side) and etch stop layers 130 of second metal via 175 (left side) (Kim Fig. 8) of Kim to first and second dielectric block 44 (left and right side) (Kusumi Fig. 6E-6D) of Kusumi. One of ordinary skill in the art would have been motivated to make this modification in order to protect the interconnects lines, may prevent diffusion, or may be used as etch stop layers during manufacturing.    



    PNG
    media_image1.png
    215
    454
    media_image1.png
    Greyscale



Regarding claim 9, Kusumi’s Fig. 5A-6D discloses the interconnect structure of claim 8, wherein 
the first dielectric block (44 left side, Fig. 6D above) is separated from the first IMD layer (10, see Fig. 6D above).
Regarding claim 10, Kusumi’s Fig. 5A-6D discloses the interconnect structure of claim 8, wherein 
a sidewall of the first dielectric block (44 left side, Fig. 6D above) is in contact with the second IMD layer (16/21, see Fig. 6D above).
Regarding claim 11, Kusumi’s Fig. 5A-6D discloses the interconnect structure of claim 8, wherein 
a sidewall of the first dielectric block (44 left side, Fig. 6D above) extends from a top surface of the metallization layer (lower wiring pattern 12 left side, Fig. 6D above).
Regarding claim 12, Kusumi’s Fig. 5A-6D discloses the interconnect structure of claim 11, wherein 
the sidewall of the first dielectric block (44 left side) is substantially perpendicular to or sloped with respect to the top surface of the metallization layer (lower wiring pattern 12 left side, Fig. 6D above).
Regarding claim 17, Kusumi’s Fig. 5A-6D discloses the interconnect structure of claim 8, wherein 
the second IMD layer (16/21) surrounds the second dielectric block (44 left side, Fig. 6D above). 
Regarding claim 18, Kusumi’s Fig. 5A-6D discloses the interconnect structure of claim 8, wherein 
a sidewall of the second dielectric block (44 right side, Fig. 6D above) extends from a top surface of the metallization layer (lower wiring pattern 12 right side, Fig. 6D above).
Claims 13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kusumi (US 6,228,755 B1; hereinafter ‘Kusumi’), in view of KIM (US 2016/0343660 A1; hereinafter ‘Kim’), and further in view of Yew (US 5,801,094; hereinafter ‘Yew’).
Regarding claim 13, Kusumi in view of Kim disclose the interconnect structure of claim 8, but does not explicitly discloses wherein
the first dielectric block tapers away from the metallization layer.
However, Yew shows a tapered via hole in figure 20. The taper via gives a tapered sidewall around the dielectric layer.  The language “tapers away” doesn’t specify which way is away.  Therefore, any taper can be considered tapers away.
Therefore it would have been obvious, in the device of Kusumi, to have the first dielectric block tapers away from the metallization layer to enable better contact resistance and reliability. Tapered the first dielectric block tapers away from the metallization layer were well known at the time for improving via connection resistance and reliability.
Regarding claim 16, Kusumi in view of Kim disclose the interconnect structure of claim 8, but does not explicitly discloses wherein
the second IMD layer tapers toward the metallization layer.
However, Yew shows a tapered via hole in figure 20. The taper via gives a tapered the second IMD layer.  The language “tapers toward” doesn’t specify which way is toward.  Therefore, any taper can be considered tapers toward.
Therefore it would have been obvious, in the device of Kusumi, to have the second IMD layer tapers toward the metallization layer to enable better contact resistance and reliability. Tapered the first dielectric block tapers away from the metallization layer were well known at the time for improving via connection resistance and reliability.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kusumi (US 6,228,755 B1; hereinafter ‘Kusumi’), in view of Gambino (US 6,025,226; hereinafter ‘Gambino’).
Regarding claim 23, Kusumi’s Fig. 5A-6D discloses the interconnect structure of claim 1, wherein the top surface of the damascene structure (single damascene lower wiring pattern 12, see Fig. 6D) has a first portion (any region contact with dielectric block 44) in contact with the dielectric block (44) and 
Kusumi does not explicitly disclose
top surface of the damascene structure having a second portion in contact with second IMD layer.
Gambino’s Fig. 3 discloses top surface of the damascene structure (315 is formed by a damascene process, see Fig. 3, col 3, lines 26-44) having a second portion (the region of 325 contact with layer 307, see Fig. 3, col 3, lines 26-44) in contact with second IMD layer (307 is IMD layer).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Gambino to teachings of Kusumi such as applied the block dielectric layer 322 (Gambino Fig. 3) of Gambino to the semiconductor device (Kusumi Fig. 6A-6D) of Kusumi. One of ordinary skill in the art would have been motivated to make this modification in order to provide the electric insulator when the voltage applied between conductors (Gambino, col 4, lines 37-43).    
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-13 and 16-25 have been considered but are moot because a new reference (Kusumi figures. 5a-6D, and Gambino figure 20) combination with prior art of record have been applied to remedy any argued deficiencies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/LONG H LE/
Examiner, Art Unit 2815